[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
In August 11, 1997, the court issued a memorandum in which judgment was entered dissolving the marriage of the parties. The court reserved jurisdiction as to the issue of security for the defendant's obligation for payments to the plaintiff under the orders entered in the judgment.
On December 5, 1997, the parties submitted a document entitled "Property Division Security Agreement" and reported they had stipulated as to its contents with a few exceptions. The document was marked Exhibit #1.
By agreement, the parties have further submitted their proposals for the paragraphs in dispute, and have agreed that the court may decide the outstanding issues on the papers.
After reviewing the contents of Exhibit 1 and the proposals submitted by the parties, the court enters the following orders, as an addition to the judgment entered on August 11, 1997.
14. SECURITY
CT Page 13512
The Property Division Security Agreement, dated December 5, 1997, and marked Exhibit 1, is approved except as modified as to the paragraphs hereinafter stated.
1. Paragraph 2 of Section III Negative Covenants (Page 5) is modified as follows:
 A. The last sentence is stricken and shall be replaced with the following sentence:
                The Debtor and the defendant shall provide a summary of the proposed transaction, together with the aforesaid request, and shall pay the Secured Party's reasonable costs and legal fees.
 B. The reference in paragraph 2 to "ten (10) business days" is modified to "five (5) business days."
 C. The following paragraph shall be added as paragraph 5 under Section III Negative Covenants (Page 5):
 5. The language in the UCC-1 financing statements recorded with the Secretary of State's office shall contain language which reflects the subordinate nature of the Secured Party's security interest and which references the Equity Cushion concept set forth in this Security Agreement.
2. Paragraph 2 of Section VIII Miscellaneous (Page 8) is modified as follows:
    The paragraph is stricken and shall be replaced with the following: The rights and remedies set forth are cumulative and shall not be exclusive, and the Secured Party, Defendant and/or any Debtor shall have available to it all additional rights and remedies in law or in equity, including the Uniform Commercial Code, as adopted in the State of Connecticut, to enforce its rights under this Agreement or in relation to any obligations of the parties hereunder, except that the Family CT Page 13513 Division of the Superior Court for the Judicial District of Stamford/Norwalk at Stamford ("the Family Court") shall retain exclusive jurisdiction over any enforcement action.
3. Paragraph 5 of Section VIII Miscellaneous (Page 8) is modified as follows:
         The last sentence of paragraph 5 ("The parties further agree that the court file in the matrimonial case shall be sealed") shall be stricken.
Judgment may enter in accordance with the Property Division Security Agreement, as modified.
NOVACK, J.